Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 26-43 are allowed and remembered as claims 1-18. The original Claim 1-25 has been canceled. 
Response to Amendment
Examiner acknowledges the changes made to the claims by applicant via amendment.  The restriction and/or election requirement of claim 33-43 from previous office action have been overcome as a result of amendment and remarks. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 26, 
A system for generating an alarm associated with acceleration of a door, the system comprising: a door lock mechanism installed with a door panel that includes a lock and permits entry through the door based on a status of the lock; at least one accelerometer coupled to the door lock mechanism and configured to detect motion of the door; and a controller configured to: analyze an acceleration of the door as provided by the at least one accelerometer to determine whether the acceleration detected by the at least one accelerometer satisfies an acceleration threshold; determine whether the detected motion of the door is authorized to be in an open position, wherein the detected motion of the door is indicative that the door is transitioned between the open position and a closed position; and trigger an alarm associated with the door lock mechanism when the acceleration of the door fails to satisfy the acceleration threshold and the detected motion of the door is not authorized to be in the open position.
As per claim 32, 
A system for generating an alarm associated with acceleration of a door, the system comprising: a door lock mechanism installed with a door, wherein the door lock mechanism includes a lock and selectively permits entry through the door based on a status of the lock; at least one accelerometer configured to detect motion of the door; and a controller configured to: analyze an acceleration of the door as provided by the at least one accelerometer to determine whether the acceleration detected by the at least one accelerometer violates an acceleration threshold; determine whether the door is authorized to be in an open position; and trigger an alarm associated with the door lock mechanism when the acceleration of the door violates the acceleration threshold and the door is not authorized to be in the open position.
As per claim 38, 
A system for generating an alarm associated with acceleration of a door, the system comprising: a door lock mechanism installed with a door, wherein the door lock mechanism includes a lock and selectively permits entry through the door based on a status of the lock; at least one accelerometer configured to detect motion of the door; and a controller configured to: receive a user input related to a selected acceleration threshold; Response to Final Office Action (AFCP 2.0) Application No.: 16/934,751 Page 5 of 10ALGN-1967/TSH_71314578analyze an acceleration of the door as provided by the at least one accelerometer to determine whether the acceleration detected by the at least one accelerometer exceeds the selected acceleration threshold; determine whether the door is authorized to be in an open position; and trigger an alarm associated with the door lock mechanism when the acceleration of the door exceeds the selected acceleration threshold and the door is not authorized to be in the open position.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Kraus et al. (US 2010/0283579) shows an door lock mechanism apparatus with alarm which associated with movement of a door.  Seelman et al. (US 2013/0057405) shows security apparatus for door wherein the sensor is an accelerometer.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 26,32,38, respectively, including: 
analyze an acceleration of the door as provided by the at least one accelerometer to determine whether the acceleration detected by the at least one accelerometer satisfies an acceleration threshold; determine whether the detected motion of the door is authorized to be in an open position, wherein the detected motion of the door is indicative that the door is transitioned between the open position and a closed position; and trigger an alarm associated with the door lock mechanism when the acceleration of the door fails to satisfy the acceleration threshold and the detected motion of the door is not authorized to be in the open position.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689